FILED
                             NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ARMINDA YU MADRID,                               No. 12-17652

                Plaintiff - Appellant,           D.C. No. 3:11-cv-05804-NC

  v.
                                                 MEMORANDUM*
KMF FREMONT, LLC; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Northern District of California
                 Nathanael M. Cousins, Magistrate Judge, Presiding**

                              Submitted May 13, 2014***

Before:         CLIFTON, BEA, and WATFORD, Circuit Judges.

       Arminda Yu Madrid appeals pro se from the district court’s summary

judgment in her housing action alleging that defendants failed to accommodate her

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Madrid’s
requests for oral argument, set forth in her opening and reply briefs, are denied.
disability in violation of the Fair Housing Amendments Act (“FHAA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Budnick v. Town of

Carefree, 518 F.3d 1109, 1113 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment because Madrid

failed to raise a genuine dispute of material fact as to whether an accommodation

of her disability may have been necessary for equal use and enjoyment of her

apartment. See Budnick, 518 F.3d at 1119 (listing the elements of a failure to

accommodate claim under the FHAA); Giebeler v. M & B Assocs., 343 F.3d 1143,

1155 (9th Cir. 2003) (defining the “may be necessary” or causation element of a

failure to accommodate claim under the FHAA).

      The district court did not abuse its discretion by striking portions of

Madrid’s declaration that contradicted her prior deposition testimony. See Nelson

v. City of Davis, 571 F.3d 924, 927-28 (9th Cir. 2009) (a party cannot create a

genuine dispute of material fact with an affidavit contradicting his prior deposition

testimony); Sea-Land Serv., Inc. v. Lozen Int’l, LLC, 285 F.3d 808, 813 (9th Cir.

2002) (standard of review).

      Madrid’s arguments concerning defendants’ alleged “bad faith” declarations,

her counsel’s purported ineffectiveness, and the district court’s prior finding that

she alleged sufficient facts to establish that the accommodation may have been


                                           2                                    12-17652
necessary are unpersuasive and unsupported by the record.

      AFFIRMED.




                                        3                   12-17652